Case 1:20-cv-00158-JB-M Document 23 Filed 02/08/21 Page 1 of 5        PageID #: 109




              IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF ALABAMA
                       SOUTHERN DIVISION

TRAVELERS CASUALTY &                        )
SURETY COMPANY OF AMERICA,                  )
a corporation,                              )
                                            )
                                            )
      Plaintiff,                            )
                                            )      CIVIL ACTION NO.:
v.                                          )      1:20-cv-0158-JB-M
                                            )
JAMES WOHLERS,                              )
an individual,                              )
                                            )
      Defendant.                            )

                                    ANSWER

      COMES NOW, the Defendant, James Wohlers, by and through his

undersigned counsel, and in answer to Plaintiff’s Complaint would state as follows:

      1. Defendant admits Paragraph 1 of Plaintiff’s Complaint.

      2. Defendant admits Paragraph 2 of Plaintiff’s Complaint.

      3. Defendant admits Paragraph 3 of Plaintiff’s Complaint.

      4. Defendant admits Paragraph 4 of Plaintiff’s Complaint.

      5. Defendant does not have sufficient knowledge to admit or deny the

         allegations contained in Paragraph 5 of Plaintiff’s complaint and therefore

         denies them and demands strict proof thereof.




                                        1
Case 1:20-cv-00158-JB-M Document 23 Filed 02/08/21 Page 2 of 5        PageID #: 110




     6. Defendant does not have sufficient knowledge as to what was reported to

        Plaintiff in order to admit or deny the allegations contained in Paragraph 6

        of Plaintiff’s complaint and therefore denies them and demands strict proof

        thereof.

     7. Defendant does not deny a “Proof of Loss” was provided to Plaintiff as it

        is attached as an exhibit to Plaintiff’s complaint. However, Defendant

        denies the accuracy of the contents of that “Proof of Loss” further detailed

        in Paragraph 7 of Plaintiff’s complaint and demands strict proof thereof.

     8. Defendant does not have sufficient knowledge as regarding Plaintiff’s

        “investigation of the claim and the supporting documents” and further does

        not know the limit of liability for the applicable insurance coverage in

        order to admit or deny the allegations contained in Paragraph 8 of

        Plaintiff’s complaint and therefore denies them and demands strict proof

        thereof.

     9. Defendant denies the allegations contained in Paragraph 9 of Plaintiff’s

        Complaint and demands strict proof thereof.

     10.Defendant adopts and incorporates its responses to Paragraphs 1 through 9

        of Plaintiff’s complaint.

     11.Defendant denies the allegations contained in Paragraph 11 of the

        Plaintiff’s Complaint and demands strict proof thereof.


                                        2
Case 1:20-cv-00158-JB-M Document 23 Filed 02/08/21 Page 3 of 5    PageID #: 111




     12.Defendant denies the allegations contained in Paragraph 12 of the

        Plaintiff’s Complaint and demands strict proof thereof.

     13.Defendant denies the allegations contained in Paragraph 13 of the

        Plaintiff’s Complaint and demand strict proof thereof.

     14.Defendant adopts and incorporates its responses to Paragraphs 1 through

        13 of Plaintiff’s complaint.

     15.Defendant denies the allegations contained in Paragraph 15 of the

        Plaintiff’s Complaint and demand strict proof thereof.

     16.Defendant adopts and incorporates its responses to Paragraphs 1 through

        15 of Plaintiff’s complaint.

     17.Defendant denies the allegations contained in Paragraph 17 of the

        Plaintiff’s Complaint and demand strict proof thereof.

                     FIRST AFFIRMATIVE DEFENSE

     Defendant states he is not guilty.

                    SECOND AFFIRMATIVE DEFENSE

     Defendant raises the defense of statute of limitations.

                     THIRD AFFIRMATIVE DEFENSE

     Defendant raises the defense of latches.

                    FOURTH AFFIRMATIVE DEFENSE

     Defendant raises the defenses of consent and ratification.


                                          3
Case 1:20-cv-00158-JB-M Document 23 Filed 02/08/21 Page 4 of 5   PageID #: 112




                     FIFTH AFFIRMATIVE DEFENSE

     Defendant raises the defense of bad faith.

                     SIXTH AFFIRMATIVE DEFENSE

     Defendant raises the defense of waiver.

                   SEVENTH AFFIRMATIVE DEFENSE

     Defendant raises the defense of estoppel.

                    EIGHTH AFFIRMATIVE DEFENSE

     Defendant raises the defense of good faith.

                     NINTH AFFIRMATIVE DEFENSE

     Defendant raises the defense of unclean hands.



   Wherefore, Plaintiff is not entitled to any of the damages claimed in its

Compliant.

   Respectfully submitted this 8th day of February 2021.

                                                        /s/ Suzanne R. Norman
                                            Suzanne R. Norman (asb-1703-m06o)

OF COUNSEL:

BOLES HOLMES PARKMAN WHITE, LLC
1929 Third Avenue North, Suite 500
Birmingham, AL 35203
Telephone: 205-502-2000
Facsimile: 205-847-1285
Email: snorman@bhpwlaw.com


                                        4
Case 1:20-cv-00158-JB-M Document 23 Filed 02/08/21 Page 5 of 5         PageID #: 113




                         CERTIFICATE OF SERVICE

       I hereby certify that on February 8, 2021, I electronically filed the foregoing
with the Clerk of Court via the CM/ECF system, which will cause copies to be
electronically served upon all counsel of record.

                                                            /s/ Suzanne R. Norman
                                                                     OF COUNSEL




                                          5
